OPINION
By THE COURT:
We have carefully examined the record in this case together with the briefs of counsel and are of the same opinion as the trial court. Judge Gram, in a lengthy and well considered opinion, properly analyzes the legal questions presented and the laws applicable thereto. It would serve no useful purpose for us to write another opinion; hence we will adopt that of the trial court as our own. The Court of Appeals for Highland County similarly defined “specific legacy” in the case of Hood v. Garrett, 53 Oh Ap 464, at page 468.
Finding no error in the record the judgment will be affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.